DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	In response to the restriction requirement mailed on 6/7/2022, applicant has elected the invention of Group I drawn to claims 1-11, without traverse.  Accordingly, claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and there being no allowable generic or linking claim, and claims 1-11 (except see below re: claims 4-11) remain in the application for examination on the merits.
Claim Objections
3.	Claims 4-11 are objected to under 37 CFR 1.75(c) as being in improper form because of multiple dependent claims (Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such claims in the alternative only. Multiple dependent claims shall not serve as a basis for any other multiple dependent claim.).  See MPEP § 608.01(n).  Accordingly, claims 4-11 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5.	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.	The claimed limitation “the deployment body” (in claim 1 and subsequent dependent claims) lacks sufficient antecedent basis.
7.	Claim 2 is dependent on claim 1 but also itself which is indefinite.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over D1: Crall (US 3539979 A), cited by applicant, in view of D2: Wang (US 3558369 A), also cited by applicant.  D1 discloses a deployment module for a sensor array (col. 7, lines 23-24) having a plurality of sensors and a cable connecting the plurality of sensors (col. 2, lines 5-97) Fig. 3, 2-24, 14), the deployment module comprising: a deployment body formed of an elastic alloy (col. 2, line 27) that is expandable to hold the cable and retain a shape of the sensor array after deployment (Figs. 3-4: 12, 13; col 2, lines 18-24); and a support shell configured to support the sensor array and the expandable deployment body in a stowage state before deployment (Fig 3, 4: col 3, lines 7-14), the support shell having spaced walls configured to retain the cable separately from the plurality of sensors (Fig. 3, 4: 78-78, 14, 21-24).  The deployment body can be activated by elevating the temperature (para. [0055], last sentence: ‘In other exemplary embodiments of the deployment body 24, such as in embodiments intended to be used in air environments, the shape memory allow may be formed to activate in response to heat.’).  D1 does not disclose that the deployment body is formed of a shape memory alloy.  However, D2 discloses specifically the use of specific nickel titanium shape memory alloys for ‘self-erecting aerospace and hydrospace components’ in a wide temperature range, and specifically, for ‘self-erecting alloys with critical temperatures well below the minimum sea water temperature’ (col. 1, line 35 – col. 2, line 17; and in col. 5, lines 3-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide such a feature to improve upon the versatility and functionality of the deployment body and the device, as would have been recognized by one of ordinary skill in the art.  Regarding claim 2, D1 discloses that “Nitinol” is a material exhibiting super-elasticity/pseudo-elasticity (col. 1, line 42).  Regarding claim 3, see D1; col. 2, line 57. The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Conclusion
10.	 The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose shipborne and water deployable and expandable solar arrays.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/17/2022